Case 3:17-cr-00129-MPS Document 249 Filed 01/22/19 Page 1 of 3

United States District Court

District of Connecticut

 

United States of America 3:17-CR-00129=mMPs-1 (MBS}T
Vs
McLaughlin, Raymond January 2254, 2019

Notice of lack of Private (Personal) Jurisdiction

 

By a Public Judge Whose Only Authority is Over the Title to My
Person

 

I, Raymond, possessing my private right, i.e. my possessory
interest, nine-tenths (9/10t®s) of the law in my person as the
sole and rightful owner of my person, now notice the public that
public Judge Michael Shea (the court) lacks private (personal)
jurisdiction; never acquired private(personal) jurisdiction; and

only has authority over the title to my person in this case.

Under Amendment IV, my possessory interest nine-tenths
(9/10ths) of the law in my person which is my private right; see
Alderman vs United States, 394US 165,174,22L.ED. 2d 176 89 S.CT.
961 (1969); outweighs United States’ public interest; it’s

 

title, one-tenth(1/10t®) of the law to my person. In other words,
I, Raymond, have private(personal) jurisdiction and a public
Judge such as Michael Shea, can never have or acquire

private (personal) jurisdiction, i.e. Michael Shea, a public
judge, can never have or acquire the private(personal) right to

speak.
Case 3:17-cr-00129-MPS Document 249 Filed 01/22/19 Page 2 of 3

A public judge’s only interest is the title to my person; a
public interest which is not a private right and thus by
operation of law bars a public judge to wit: Michael Shea, from
having private(personal) jurisdiction Thus Michael Shea, a
public judge can never have or acquire the private right to

speak.

And, whereas, title does not attach to my person; to, or
provide possessory interest, “a judgment rendered without
private (personal) jurisdiction is void.” Because public Judge
Michael Shea has authority only to command and make legal

determination for the title to my person - not my person.

In conclusion, public Judge Michael Shea cannot; never
acquired or had private(personal) jurisdiction because private

rights do not exist in the public.

Raymond McLaughlin
Case 3:17-cr-00129-MPS Document 249 Filed 01/22/19 Page 3 of 3

Certificate of Service

I, Raymond McLaughlin certify that a copy of the preceding was

mailed/delivered to:

Henry Kopel
157 Church Street
25th Floor

New Haven, CT 06510
